Citation Nr: 1617221	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.   

The Veteran testified before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues on appeal were remanded by the Board in November 2011 for further development and denied by in a May 2014 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) which, in a September 2015 memorandum decision, vacated the Board's decision and remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) consistent with the Court's determinations.  VA will notify the appellant if further action is required.  

In the May 2014 decision, the Board also remanded the issue of entitlement to service connection for a left knee disorder and, as the required development remains pending, it is not addressed here.  However, upon completion of the required development below, all issues on appeal should be returned to the Board collectively.   


REMAND

Unfortunately, additional development is required before the issues on appeal may be adjudicated.  As an initial matter, while the Veteran has asserted a number of stressors that he believes are the basis for his PTSD, his most predominant one has been related to an incident where he was almost run over by a transport vehicle while lying in a foxhole.  This stressor event has not yet been corroborated.  However, in his brief before the Court, he indicated that he received nonjudicial punishment for fighting with an officer, and that this may provide proof of a change in behavior resulting from his stressor incident.  

While an October 2005 VA treatment note references the Veteran's nonjudicial punishment, the service personnel records that are available provide no details about it.  However, it does not appear that the service personnel records are complete.  Therefore, the RO should make all additional efforts that are practicable to obtain all service personnel records in order to ascertain the circumstances surrounding his nonjudicial punishment.  

As an additional matter, the Veteran underwent a VA psychiatric examination in August 2003, where the examiner did not diagnose PTSD, but instead identified opiate dependence.  T

he examiner specifically stated that he could "not find specific signs or symptoms demonstrating the presence of bipolar disorder, depression or PTSD."  Despite the fact that some psychiatrists have subsequently diagnosed PTSD, it is not clear to the Board that this diagnosis is established.  Therefore, a new VA examination is necessary.  

Regarding his left foot disorder, the Veteran underwent a VA examination in September 2012, where the examiner opined that that this disorder was less likely than not related to service since.  Specifically, while there was an injury to his foot injury in service, there was no evidence of a chronic disorder resulting from such service, and there was no disorder for many years afterward.  This opinion, however, may be contradicted by the VA examiner's initial statement, which suggests that the Veteran developed a bone spur that may be secondary to his in-service foot injury.  Therefore, an addendum opinion is required before the claims may be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Maryland VA Health Care System since 2011, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Attempt to obtain the Veteran's service personnel records, an in particular, the personnel records relating to any nonjudicial punishment he received.  He should also submit all personnel records that he has in his possession.   

3.  Schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist in order to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.  

For any cognitive and/or acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to the Veteran's active service.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events (to include the fear of hostile activity) upon which this diagnosis is based.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

If a diagnosis of PTSD is not warranted, the examiner is asked to discuss his or her agreement or disagreement with the diagnoses by other physicians who have diagnosed PTSD.  

4.  Return the claims file to the VA examiner who examined the Veteran's left foot disorder in September 2012.  The examiner should review all new evidence of record, including the statements made by the Veteran, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that his current left foot disorder is related to his active duty service.  

The requested addendum opinion should be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  

Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the September 2012 opinion is no longer available.

5.  This is a complex case from the Veteran Court.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on all issues currently on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




